Exhibit 10.28 CONSULTING SERVICES AGREEMENT THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is made and entered into as of this 1st day of March 2008, by and between Location Based Technologies, Inc. the (“Company”), a Nevada corporation and, The Scigliano Group, LLC, a California Limited Liability Company ("Consultant"); ENGAGEMENT OF CONSULTANT; SERVICES TO BE PERFORMED WHEREAS, Location Based Technologies, Inc. desires to engage the services of Consultant as a Business Development Executive. The duties will include: (i) To lead, assist and advise on how the Company can position itself to raise capital. The Consultant’s consulting engagement is on a non-exclusive basis. (ii) To introduce and present the Company to key strategic partners, investors and technology service providers that will quickly and efficiently integrate the device into their sales activities. This may take the form of a teaming, merger or acquisition play. (iii) To provide corporate governance advice and services. NOW, THEREFORE, in consideration for the mutual covenants contained herein, the parties hereby agree as following: 1.
